DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an application filed on 07/24/2019.  Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically entering the determined one or more CPT codes into a medical record system.”  It is unclear whether the determined one or more CPT codes are entered into a medical record system, as it is unclear whether the determined one or more CPT codes do not match the one or more manually input CPT codes.  The language should be changed from using optional words such as “if” to a positive recitation of the step.  Claim 13 recites similar limitations and is rejected for the same reasons.

Claim 5 recites “if it is determined that the clinical procedure is not appropriately documented, notifying one or more end-users.”  It is unclear whether one or more end users are notified as it is unclear whether the clinical procedure is not appropriately documented.  The language should be changed from using optional words such as “if” to a positive recitation of the step.  Claim 15 recites similar limitations and is rejected for the same reasons.

Claim 8 recites “if the determined one or more CPT codes do not match the one or more manually input CPT codes, notifying an end-user that the determined one or more CPT codes do not match the one or more manually input CPT codes.”  It is unclear whether an end user is notified that the determined one or more CPT codes do not match the one or more manually input CPT codes as it is unclear whether the determined one or more CPT codes do not match the one or more manually input CPT codes.  The language should be changed from using optional words such as “if” to a positive recitation of the step.  Claim 16 recites similar limitations and is rejected for the same reasons.

Claim 11 recites “if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically, using the processor, generating one or more CPT codes.”  It is unclear whether one or more CPT codes are generated automatically, as it is unclear whether the determined one or more CPT codes do not match the one or more manually input CPT codes.  The language should be changed from using optional words such as “if” to a positive recitation of the step.  Claim 19 recites similar limitations and is rejected for the same reasons.

Claim 12 recites “if the determined one or more CPT codes match the one or more manually input CPT codes, marking the one or more manually input CPT codes as reviewed.”  It is unclear whether one or more manually input CPT codes are marked as reviewed, as it is unclear whether the determined one or more CPT codes match the one or more manually input CPT codes.  The 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-12 (Group I) are drawn to a method for validating medical coding, comprising: detecting a recorded clinical procedure that has been performed on a patient; determining, using a processor, one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure; comparing the determined one or more CPT codes against one or more manually input CPT codes for the clinical procedure; and if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically entering the determined one or more CPT codes into a medical record system, which is within the four statutory categories (i.e. process).  Claims 13-20 (Group II) are drawn to a system for validating medical coding, comprising: a billing validation and creation system, including: a transceiver configured to access one or more databases and to receive information from the one or more databases; a memory, configured to store information sent from the one or more databases; a graphical user interface; and a processor, configured to: detect a recorded clinical procedure that has been performed on a patient; determine one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure; compare the determined one or more CPT codes against one or more manually input CPT codes for the clinical procedure; and if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically enter the determined one or more CPT codes into a medical record system, which is within the four statutory categories (i.e. apparatus).

Claims 1-12 (Group I) involve abstract steps, emphasized in bold, of a method for validating medical coding, comprising: detecting a recorded clinical procedure that has been performed on a patient; determining, using a processor, one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure; comparing the determined one or more CPT codes against one or more manually input CPT codes for the clinical procedure; and if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically entering the determined one or more CPT codes into a medical record system.  Claims 13-20 (Group II) involve abstract steps, emphasized in bold, of a system for validating medical coding, comprising: a billing validation and creation system, including: a transceiver configured to access one or more databases and to receive information from the one or more databases; a memory, configured to store information sent from the one or more databases; a graphical user interface; and a processor, configured to: detect a recorded clinical procedure that has been performed on a patient; determine one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure; compare the determined one or more CPT codes against one or more manually input CPT codes for the clinical procedure; and if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically enter the determined one or more CPT codes into a medical record system.  These abstract steps can be characterized as directed to the abstract idea of enter a determined one or more CPT codes into a medical record system when the determined CPT codes do not match manually input CPT codes, which is covered under the categories of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves using rules to determine whether to enter a CPT code in place of a manually entered CPT code.  Accordingly, the claims recite an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, emphasized in italics, of Claims 1-12 (Group I) involve a method for validating medical coding, comprising: detecting a recorded clinical procedure that has been performed on a patient; determining, using a processor, one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure; comparing the determined one or more CPT codes against one or more manually input CPT codes for the clinical procedure; and if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically entering the determined one or more CPT codes into a medical record system, and of Claims 13-20 (Group III) involve a system for validating medical coding, comprising: a billing validation and creation system, including: a transceiver configured to access one or more databases and to receive information from the one or more databases; a memory, configured to store information sent from the one or more databases; a graphical user interface; and a processor, configured to: detect a recorded clinical procedure that has been performed on a patient; determine one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure; compare the determined one or more CPT codes against one or more manually input CPT codes for the clinical procedure; and if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically enter the determined one or more CPT codes into a medical record system, amount to no more than the recitation of:
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention 
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations to determining whether CPT codes match;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer system that includes a processor, transceiver, database, memory, and graphical user interface;
Limiting the abstract idea to medical billing codes, because limiting application of the abstract idea to medical billing codes is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention uses obtained CPT codes to determine whether CPT codes match; 
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to CPT codes;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs and/or figures of the Specification disclose that the additional elements (i.e. a processor, transceiver, database, memory, and graphical user interface) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. detecting recorded data, determining appropriate billing codes, comparing appropriate and manual billing codes, entering determined codes if no match) that are activities previously known to the pertinent industry (i.e. medical coding processing):



    PNG
    media_image1.png
    670
    527
    media_image1.png
    Greyscale
	

[0061] Referring now to Figure 3, an example of internal hardware that may be included
in any of the electronic components of the system 100, such as clinical devices 115 and one or
more components of the billing validation and creation system 110, is depicted. An electrical bus
300 serves as an information highway interconnecting the other illustrated components of the
hardware. Processor 305 is a central processing device of the system, configured to perform
calculations and logic operations required to execute programming instructions. As used in this
document and in the claims, the terms "processor" and "processing device" may refer to a single
processor or any number of processors in a set of processors that collectively perform a set of
operations, such as a central processing unit (CPU), a graphics processing unit (GPU), a remote
(ROM), random access memory (RAM),
flash memory, hard drives and other devices capable of storing electronic data constitute
examples of memory devices 325. A memory device may include a single device or a collection
of devices across which data and/or instructions are stored.

[0062] An optional display interface 330 may permit information from the bus 300 to be
displayed on a display device 335 in visual, graphic or alphanumeric format. An audio interface
and audio output (such as a speaker) also may be provided. Communication with external
devices may occur using various communication devices 340 such as a wireless antenna, an
RFID tag and/or short-range or near-field communication transceiver, each of which may
optionally communicatively connect with other components of the device via one or more
communication system. The communication device 340 may be configured to be
communicatively connected to a communications network, such as the Internet, a local area
network or a cellular telephone data network.

[0063] The hardware may also include a user interface sensor 345 that allows for receipt
of data from input devices 350 such as a keyboard, a mouse, a joystick, a touchscreen, a touch
pad, a remote control, a pointing device and/or microphone.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining if CPT codes match) and does not impose meaningful limits on the scope of the claims;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives information from databases, and transmits the response data using a transceiver over a network;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of manually input CPT codes and replaces them with determined CPT codes when it is determined the determined CPT codes and manually input CPT codes do not match;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing input CPT codes;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered 

Furthermore, dependent claims 2-12 and 14-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as radiation therapy, procedure billing, determining procedure requires billing, determining clinical procedure is appropriately documented, notifying end users when procedure is not appropriately documented, including clinical procedure information in notification, including patient name, date of procedure, and type of procedure in information, notifying end user CPT codes do not match, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao, et al. (US 2005/0137910 A1) in view of Myers (US 2003/0083903 A1).

With regards to claim 1, Rao teaches a method and claim 13 recites a system comprising: a billing validation and creation system (see at least figure 1), including: a transceiver configured to access one or more databases and to receive information from the one or more databases (see at least figure 1); a memory, configured to store information sent from the one or more databases (see at least figure 1); a graphical user interface (see at least figure 1); and a processor (see at least figure 1) for validating medical coding, comprising: detecting a recorded clinical procedure that has been performed on a patient (see at least paragraph 0054, retrieving patient record with codes for procedures performed on patient); determining, using a processor, one or more Current Procedural Terminology (CPT) codes appropriate to the clinical procedure (see at least paragraph 0002, billing information is procedural codes; at least paragraph 0004, procedural codes are CPT codes; at least paragraph 0054, system will automatically extract billing codes by analyzing patient information in medical record); comparing the determined one or more CPT codes against one or more …input CPT codes for the clinical procedure (see at least paragraph 0055, comparing extracted billing codes with actually recorded billing codes); and if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically entering the determined one or more CPT codes into a medical record system (see at least paragraph 0055, extracted billing codes are compared to actual billing codes to determine if they match, actual billing code will be deemed .

Rao does not explicitly teach …manually.  Myers teaches …manually (see at least paragraph 0202).  It would have been obvious to one of ordinary skill in the art to combine the manual code entry of Myers with the medical code validation system of Rao with the motivation of ensuring the proper codes are set forth for claim submission (Myers, ¶ 0007).

Claim 13 recites similar limitations and is rejected for the same reasons.

With regards to claim 2, Rao teaches the method as recited in claim 1, wherein the clinical procedure is a radiation therapy procedure (see at least paragraph 0058).  It would have been obvious to one of ordinary skill in the art to combine the manual code entry of Myers with the medical code validation system of Rao with the motivation of ensuring the proper codes are set forth for claim submission (Myers, ¶ 0007).

Claim 14 recites similar limitations and is rejected for the same reasons.

With regards to claim 3, Rao teaches the method as recited in claim 1, wherein the clinical procedure is a clinical procedure that requires billing, and wherein the detecting a clinical procedure that has been performed on the patient further includes determining whether a clinical procedure requires billing (see at least paragraph 0030). 

With regards to claim 4, Rao teaches the method as recited in claim 1, further comprising: determining whether the clinical procedure is appropriately documented (see at least paragraph 0055). 

Claim 15 recites similar limitations and is rejected for the same reasons.

With regards to claim 5, Rao teaches the method as recited in claim 4, wherein, if it is determined that the clinical procedure is not appropriately documented, notifying one or more end-users (see at least paragraph 0058).

Claim 15 recites similar limitations and is rejected for the same reasons.

With regards to claim 6, Rao teaches the method as recited in claim 5, wherein the notification includes information pertaining to the clinical procedure (see at least paragraph 0058).

With regards to claim 7, Rao teaches the method as recited in claim 6, wherein the information pertaining to the procedure is selected from the group consisting of: patient name; date of the clinical procedure; and type of the clinical procedure (see at least paragraph 0030, code used to identify treatments; at least paragraph 0058, notification of billing code interpreted as type of clinical procedure).

With regards to claim 8, Rao teaches the method as recited in claim 1, further comprising: if the determined one or more CPT codes do not match the one or more manually input CPT codes, notifying an end-user that the determined one or more CPT codes do not match the one or more manually input CPT codes (see at least paragraph 0058).

Claim 16 recites similar limitations and is rejected for the same reasons.

With regards to claim 9, Rao teaches the method as recited in claim 8, wherein the notification includes information pertaining to the clinical procedure (see at least paragraph 0030, code used to identify treatments; at least paragraph 0058, notification of billing code interpreted as information pertaining to clinical procedure).

Claim 17 recites similar limitations and is rejected for the same reasons.

With regards to claim 10, Rao teaches the method as recited in claim 9, wherein the information pertaining to the procedure is selected from the group consisting of: patient name; date of the clinical procedure; and type of the clinical procedure (see at least paragraph 0030, code used to identify treatments; at least paragraph 0058, notification of billing code interpreted as type of clinical procedure). 

Claim 18 recites similar limitations and is rejected for the same reasons.

With regards to claim 11, Rao teaches the method as recited in claim 8, further comprising: if the determined one or more CPT codes do not match the one or more manually input CPT codes, automatically, using the processor, generating one or more CPT codes (see at least paragraphs 0055, 0058-0059, system automatically generates, or extracts billing codes from patient record, deems actual billing code as incorrect, removes actual billing codes deemed incorrect and replaces them with extracted billing codes that reflect the patient record).

Claim 19 recites similar limitations and is rejected for the same reasons.

With regards to claim 12, Rao teaches the method as recited in claim 1, further comprising: if the determined one or more CPT codes match the one or more manually input CPT codes, marking the one or more manually input CPT codes as reviewed (see at least paragraph 0055, a comparison between a recorded billing and an extracted billing code deems the recorded billing code as correct; at least paragraph 0056, an explanation for extracted billing code including comparison results is stored, interpreted as marking codes reviewed).

Claim 20 recites similar limitations and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Finn (US 2002/0120466 A1) which discloses a method and system for defining and reporting accurate medical codes of a patient for medical billing to a third party payer. The system includes an input terminal for inputting patient data by a physician. The system also include a computing system which assists the physician in determining a correct standardized code for a medical procedure performed by the physician on the patient. The system also includes a means for determining the point value of the selected standardized code. The system also creates a report including the selected standardized code, total point value, and relevant patient data for the third party payer.

Dart, et al. (US 6,529,876 B1) which discloses a method and a computer program and computer apparatus for use by health care providers for the production of accurate billing coding for care rendered. The invention established the process, the data gathering and documentation required of a provider in determining and documenting correct  Evaluation and Management CPT code (E&M code or E&M coding) required for agency reimbursement for care delivered. This invention is directed to a computer and computer program wherein a computer program requires a computer to perform a complete audit of E&M coding prior to billing thus ensuring compliance with statutory and regulatory requirements. The system enables providers to comply with statutory and regulatory reporting requirements demonstrating the meeting of Federal and State statutory and regulatory standards prerequisite to payment to the medical provider for health care delivered.

C. Clinkingbeard, A. Froehlich, C. Smith, J. F. Calland and S. Guerlain, "Designing a physician's daily note template to support higher quality documentation of patient information," 2009 Systems and Information Engineering Design Symposium, 2009, pp. 208-212, doi: 10.1109/SIEDS.2009.5166185.. Computerized medical records are continuing to be adopted in hospitals nationwide, but the vast majority of health care systems rely on paper records as well. Physician documentation of patient conditions must support a variety of functions, which often conflict with each other. The goal of this project was to redesign the daily note template for a Trauma Center to encourage higher quality documentation of patient information. This, in turn, supports patient care, physicians' training, standardization of information, the hospital's billing, and legal records. The authors' methodology was to assess the residents' current routine and conduct focus groups with Trauma residents and attendings to shape the design of the new note to encourage higher quality documentation that follows a systems-based approach to evaluating the patient..

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626